                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                       Case No. 2:16-cr-17-02

                     Plaintiff,                 Hon. Robert J. Jonker
                                                Chief U.S. District Judge
        v.

JORDAN MICHAEL KOSKINEN,

                     Defendant.
                                          /

                                        ORDER

        Defendant appeared before the undersigned on August 22, 2019, and moved for

release on bond pursuant to Fed. R. Crim. P. 32.1(a)(6), which requires Defendant to

prove by clear and convincing evidence that he will not flee or pose a danger to any

other person or the community. Defendant sought temporary release for the purpose of

getting his affairs in order.

        For reasons stated on the record, the Court respectfully denies Defendant’s

motion for temporary release.

        Defendant shall remain detained pending further proceedings.



        IT IS ORDERED.

Date:    August 22, 2019                          /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U.S. MAGISTRATE JUDGE
